                                                 U.S. Department of Justice
[Type text]
                                                 United States Attorney
                                                 Southern District of New York
                                                 The Silvio J. Mollo Building
                                                 One Saint Andrew’s Plaza
                                                 New York, New York 10007



                                                 January 24, 2020

VIA ECF
                                                                        Application GRANTED. The Clerk
Honorable Jesse M. Furman                                               of Court is directed to terminate Doc.
United States District Judge                                            #17.
Southern District of New York
40 Foley Square                                                                        SO ORDERED.
New York, NY 10007

       Re:    United States v. Carlos Cruz, 19 Cr. 770 (JMF)
                                                                                       January 24, 2020
Dear Judge Furman:

        The Government writes to respectfully request that, due to an unavoidable scheduling
conflict, the pretrial conference currently scheduled for January 30, 2020 at 3:30 p.m., be
rescheduled to 4:15 p.m. that same day. Counsel for the defendant consents to this request.



                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney



                                           By:   __________________________________
                                                  Dominic A. Gentile
                                                 Assistant United States Attorney
                                                 (212) 637-2567


cc: Ian Marcus Amelkin, Esq. (Via ECF)
